Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a computer-implemented method for controlling a pumpable resin system comprising resin and catalyst injection cylinders, a hydraulic pump, a hydraulic reservoir, a control panel and a control module, comprising determining with at least one processor resin and catalyst volumes within the resin and catalyst injection cylinders, determining with at least one processor whether sufficient volumes of resin and catalyst are available for executing the injection input and determining with at least one processor whether a resin and catalyst value corresponding to the injection input has been obtained.
Faulkner et al (WO 2016/141008), the closest prior art, teaches a pumpable resin system for installation of mine bolts comprising a resin injection cylinder comprising a resin chamber and a resin hydraulic cylinder, a catalyst injection cylinder comprising a catalyst chamber and a catalyst hydraulic cylinder, the resin hydraulic cylinder synchronized with the catalyst hydraulic cylinder, a hydraulic pump in communication with the resin hydraulic cylinder and the catalyst hydraulic cylinder, a hydraulic reservoir in fluid communication with the hydraulic pump and a delivery line in fluid communication with the resin injection cylinder and the catalyst injection cylinder. Faulkner does not teach or suggest a computer-implemented method for controlling a pumpable resin system comprising resin and catalyst injection cylinders, a hydraulic pump, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746